Citation Nr: 1022690	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a respiratory disorder, 
to include as due to asbestos exposure.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1948 to 
October 1949 and from January 1951 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The Board previously remanded these claims for further 
development in September 2009.

The Board notes that in a December 2009 statement, the 
Veteran initiated an informal claim for a tinnitus.  This 
matter is referred to the RO for appropriate adjudicative 
action.


FINDINGS OF FACT

1.  A May 1958 rating action denied service connection for a 
respiratory because the evidence of record failed to 
demonstrate that any such disorder was related to military 
service.   

2.  Rating actions, in October 1962, February 1975, August 
1982 and February 2001, declined to reopen the Veteran's 
service connection for a respiratory disorder.  

3.  Evidence added to the record since the February 2001 
rating action does not bear directly and substantially to the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  An April 1959 Board decision denied service connection 
for a back disorder, because the evidence of record failed to 
demonstrate that any such disorder or was related to military 
service or any incident therein.  

5.  Evidence added to the record since the August 1959 Board 
decision does not bear directly and substantially to the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2001 
rating action, declining to reopen a service connection claim 
for a respiratory disorder, is not new and material and the 
Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  Evidence added to the record since the August 1959 Board 
decision, denying service connection for a back disorder, is 
not new and material and the Veteran's service connection 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), and the September 2009 Board remand, the Veteran was 
provided a November 2009 correspondence that (i) discussed 
the particular legal requirements applicable to his claims to 
reopen, (ii) the evidence considered, (ii) the division in 
responsibilities in obtaining evidence, (iii) why the claims 
were previously denied, and (iv) the evidence necessary to 
reopen and substantiate the claim.  This correspondence 
complied with the September 2009 Board remand, as well as the 
requirements outlined in Kent v. Nicholson, 20 Vet App 1 
(2006).  Moreover, after compliant notice was provided to the 
Veteran and an appropriate amount of time provided for the 
submission of additional evidence, the claims were 
readjudicated.  Accordingly, the Board finds any notice 
deficiency, or error with respect to timing, to be harmless 
and non-prejudicial to the Veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the present issues has been obtained.  
The Veteran's service, VA and private treatment records have 
been made of record and his request for a hearing honored.  
Additionally, VA has made all necessary efforts to obtain the 
Veteran's Social Security Administration (SSA) file; however, 
a July 2007 correspondence from SSA indicated these records 
were unavailable.  Nevertheless, portions of the Veteran's 
SSA medical records were associated with his claims folder, 
as part of the development of previous claims.  Moreover, the 
Veteran has not indicated there are additional records VA 
should seek to obtain on his behalf.  The Board also finds 
that the AMC/RO has complied with the Board's September 2009 
remand, as the November 2009 notice provided to the Veteran 
contained adequate information, concerning the basis for the 
previous denial of his claims and the relevant standard to 
reopen these claims.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  The Veteran has been provided a VA 
examination related to his respiratory disorder; however, the 
Board is not reopening Veteran's service connection claim for 
a back disorder and VA's duty to provide an examination has 
not been triggered.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(a); 38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  The Board has no notice of any 
additional relevant evidence not of record, and finds that VA 
made all reasonable efforts to obtain evidence necessary to 
substantiate the respective claims.  As such, no further 
assistance with the development of evidence is required.

Previous Respiratory Disorder Claims 

A May 1958 rating decision denied the Veteran's service 
connection claim for a respiratory disorder.  This original 
denial considered the Veteran's service treatment records, 
service personnel records, a May 1958 VA examination, and an 
August 1958 statement from service members who worked with 
the Veteran.  After considering the evidence of record, the 
RO concluded there was an insufficient basis to establish a 
nexus between the Veteran's claimed disorder and his military 
service.  Accordingly, the RO denied the claim.  The Veteran 
failed to appeal this decision and it became final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

In an October 1962 rating decision, the RO declined to reopen 
the Veteran's service connection claim for a respiratory 
disorder.  In additional to the aforementioned evidence, the 
RO also considered the Veteran's January 1959 testimony 
before the Board (on an unrelated claim), and a statement 
from private physician C. Walters, M.D. (which was unrelated 
to the Veteran's respiratory condition).  Based on the 
evidence of record, the RO declined to reopen the Veteran's 
claim because the evidence added to the record failed to 
establish the element found deficient in the May 1958 denial 
of the claim.  The Veteran failed to appeal this decision and 
it became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002).

The RO again declined to reopen the Veteran's service 
connection claim for a respiratory disorder, in February 
1975.  Again the evidence already of record was considered, 
as well as, a November 1974 private allergy report, a 
September 1974 statement from private physician J. Bostwick, 
M.D., an August 1974 statement from private physician C. 
Wimpee, M.D., and a September 1974 statement from private 
physician  J. Sullivan, M.D.  Upon reviewing the evidence, 
the RO found insufficient evidence to establish a nexus 
between the Veteran's claimed disorder and his military 
service.  The Veteran failed to appeal this decision and it 
became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

An August 1982 rating action denied the Veteran's application 
to reopen his service connection claim for a respiratory 
disorder.  At this time, the RO considered private and VA 
respiratory treatment records, Social Security Administration 
examinations, and the Veteran's testimony at an August 1982 
RO hearing.  As the evidence of record failed establish a 
nexus between the Veteran's current respiratory disorder and 
his military service, the claim was denied.  The Veteran 
failed to appeal this decision and it became final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

A February 2001 rating action again declined to reopen the 
Veteran's service connection claim for a respiratory 
disorder.  The RO considered the evidence already of record, 
and the Veteran's newly generated respiratory treatment 
records.  The RO found the evidence added to the record 
failed to establish any nexus between the Veteran's military 
service and any current respiratory disorder.  Essentially, 
the evidence was not new and material.  The Veteran failed to 
appeal this decision within the statutory period provided, 
and it became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002).

Previous Back Disorder Claim

The Veteran's original claim for service connection for a 
back disorder was denied by the RO in September 1958.  In 
evaluating the Veteran's claim, the RO considered the 
Veteran's service treatment records, service personnel 
records, a May 1958 VA examination, and August 1958 
statements from service members who worked with the Veteran.  
Based on this evidence, the RO concluded there was an 
insufficient basis to establish a nexus between the Veteran's 
claimed back disorder and his military service.  Accordingly, 
the RO denied the claim, and the Veteran filed a timely 
appeal to these decisions.  

In April 1959, the Board considered the aforementioned 
evidence, in addition to the Veteran's testimony at a January 
1959 hearing, and a statement from private physician C. 
Walters, M.D. (which was unrelated to the Veteran's back 
condition).  Upon reviewing the evidence of record, the Board 
denied the Veteran's service connection claim for a back 
disorder, finding there was no evidence of any nexus between 
the claimed disorders and the Veteran's military service.  As 
there was no avenue of appeal at that time, the Board 
decision became final upon it issuance.  

Analysis

The August 1959 Board decision and the February 2001 RO 
rating action are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen 
the claims, the Veteran must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
As the claim presently on appeal was received August 23, 
2001, it is governed by the standard in effect prior to 
August 29, 2001.  As defined in 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001, "new and material 
evidence" is evidence not previously submitted to the agency 
of original jurisdiction that bears directly and 
substantially on the specific matter under consideration.  
Further this evidence must be so significant that it must be 
considered in order to fairly decide the merits of the claim, 
while not being cumulative or redundant.  

Respiratory Disorder 

Additional military in-patient treatment records have been 
added to the record, since the February 2001 rating action.  
These records further document the Veteran's March 1953 in-
service treatment for bronchopneumonia, and as such are 
cumulative records of the Veteran's service treatment record.  
Given this they are not new and material, within the meaning 
of 38 C.F.R. § 3.156(a), effective prior to August 29, 2001.

Numerous VA and private treatment records have also been 
added to the record, documenting the Veteran's respiratory 
treatment and lung functioning.  Although these VA and 
private treatment records are new, they do not relate to the 
reason the Veteran's service connection claim was previously 
denied.  Stated differently, none of these records suggest 
any connection between the Veteran's current respiratory 
disorder and his military service, to include asbestos 
exposure.  Therefore, the VA and private treatment records do 
not bear directly and substantially on the deficiency found 
in the previous denial, and failure to consider these records 
does not impact the fairness of deciding the merits of the 
Veteran's claim.  Accordingly, the additional VA and private 
treatment records are not new and material, within the 
meaning of 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.   

An April 2003 statement from the Veteran's VA primary care 
physician has also been added to the record.  This statement 
documented the Veteran's pulmonary functioning and the test 
results of a Pulmonary Function test; however, the VA 
physician's statement provides no opinion, or suggestion, as 
to the cause, and/or onset, of the Veteran's respiratory 
disorder.  Consequently, the VA physician's statement does 
not bear directly and substantially on the deficiency found 
in the previous denial.  Furthermore, failure to consider 
this evidence does not impact the fairness of deciding the 
merits of the Veteran's claim.  Accordingly, this evidence is 
not new and material, within the meaning of 38 C.F.R. 
§ 3.156(a), effective prior to August 29, 2001.

The Veteran was provided a respiratory examination for VA 
purposes in April 2008.  At this examination, the examiner 
considered the Veteran's account of his disorder, service and 
post-service treatment records, and the findings of a current 
examination of the Veteran.  Ultimately, the examiner opined 
that the Veteran's respiratory disorder was not likely 
related to military service or any incident therein.  
Although this examination report is new, this evidence fails 
to relate directly and substantially on the specific matter 
under consideration (i.e. provide any nexus between any 
diagnosed respiratory disorder and the Veteran's military 
service, or allow for such a presumption); moreover, failure 
to consider this evidence does not impact the fairness of 
deciding the merits of the Veteran's claim.  Essentially, 
this evidence is not new and material, within the meaning of 
38 C.F.R. § 3.156(a), effective prior to August 29, 2001.

The Veteran has provided testimony and numerous statements, 
conveying his belief that his respiratory disorder is related 
to his military service.  At his March 2009 Board hearing, 
the Veteran testified that asbestos exposure, at Camp 
Atterbury, Indiana, caused his respiratory disorder.  
Further, in a December 2009 statement, the Veteran provided a 
similar account of his in-service asbestos exposure.  The 
Veteran's testimony and statements provide, albeit in more 
detail, his consistent theory relating his current 
respiratory disorder to in-service bronchial treatment, 
and/or asbestos exposure, a position previously considered in 
the February 2001 denial of his claim.  This being the case, 
the Board finds that the Veteran's testimony and statements 
are not new and material, within the applicable regulation.  

Ultimately, the evidence added to the record, since the now 
final February 2001 rating action, declining to reopen the 
Veteran's service connection claim for a respiratory 
disorder, to include as due to asbestos exposure, does not 
relate directly and substantially to the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
What was lacking in February 2001, and is still lacking, is 
evidence of a nexus between any current respiratory disorder 
and the Veteran's military service, to include asbestos 
exposure.  Consequently, the evidence added to the record 
since the February 2001 rating action is not new and material 
and the Veteran's claim is not reopened.  

Back Disorder Application

As it relates to the Veteran's application to reopen his 
service connection claim for a back disorder, VA 
examinations, dated in August 1962 and July 1978, have been 
added to the record.  Both reports diagnose a back disorder, 
but the August 1962 VA examination report reflects the 
Veteran's experiencing the onset of a back disorder after a 
post-service employment injury.  Neither report contains any 
opinion, or suggestion, that any back disorder is related to 
the Veteran's military service, nor does either report place 
the onset of any such disorder within a year of his 
separation from service, meaning the evidence does not bear 
directly and substantially on the deficiency found in the 
previous denial.  What is more, failure to consider this 
evidence does not impact the fairness of deciding the merits 
of the Veteran's claim.  Accordingly, the additional VA 
examination reports are not new and material, within the 
meaning of 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.   

Private examinations, dated in January 1962 and February 
1962, have also been added to the record.  The January 1962 
examination noted that "on March 28, 1961 [the Veteran] fell 
about ten feet at work injuring his back," resulting in a 
mild herniation of the 5th lumbar intervertebral disc.  The 
February 1962 examination report documented an identical 
medical history and further noted the Veteran was "unable to 
recall any previous back discomfort or injury."  Although 
these examination reports are new, the reports fail to relate 
directly and substantially on the specific matter under 
consideration (i.e. provide any nexus between any diagnosed 
back disorder and the Veteran's military service, or allow 
for such a presumption); moreover, failure to consider this 
evidence does not impact the fairness of deciding the merits 
of the Veteran's claim.  Therefore, the Board finds that 
these examination reports are not new and material, within 
the meaning of 38 C.F.R. § 3.156(a), effective prior to 
August 29, 2001.

Also of record are VA and private treatment records, 
generated after the prior denial of the Veteran's claim.  
Without question, these records confirm that the Veteran has 
a back disorder, for which he receives continued treatment, 
but none of these records provide an opinion, or suggestion, 
that any such disorder (i) had its onset within a year of the 
Veteran's separation from service; or (ii) is related in 
anyway to military service.  Consequently, these treatment 
records do not relate directly and substantially to the 
specific matter under consideration, and failure to consider 
these records does not impact the fairness of deciding the 
merits of the Veteran's claim.  Accordingly, these records 
are not new and material, within the meaning of the 
applicable regulation.

Additional military in-patient treatment records have also 
been added to the record.  These treatment records do not 
document treatment related to the Veteran's back or any 
similar condition; and therefore, fail to relate directly and 
substantially on the specific matter under consideration 
(i.e. provide any nexus between any diagnosed back disorder 
and the Veteran's military service, or allow for such a 
presumption).  What is more, failure to consider this 
evidence does not impact the fairness of deciding the merits 
of the Veteran's claim.  Essentially, this evidence is not 
new and material, within the meaning of 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

The Veteran's SSA file has been added to the record since the 
most pervious, and now final, denial of his back disorder 
claim.  Although the SSA file does contain treatment records 
and findings that concern the severity of the Veteran's back 
disorder, none of these records provide any opinion, let 
alone any suggestion, that the Veteran's back disorder is 
related to his military service, or had its onset within a 
year of his separation from military service.  This being the 
case, the SSA records fail to relate directly and 
substantially on the specific matter under consideration 
(i.e. provide any nexus between any diagnosed back disorder 
and the Veteran's military service, or allow for such a 
presumption).  What is more, failure to consider this 
evidence does not impact the fairness of deciding the merits 
of the Veteran's claim.  Essentially, this evidence is not 
new and material, within the meaning of 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

The Veteran has also provided additional testimony and 
statements, indicating his belief that his back disorder is 
related to military service.  At his March 2009 Board 
hearing, the Veteran testified that his current back disorder 
was caused by, and/or related to, an in-service fall at 
Selfridge Air Force Base (now, Selfridge Air National Guard 
Base) in Harrison, Michigan.  Further, in a February 2009 
statement, the Veteran provided a similar account of his in-
service back injury.  The Veteran's testimony and statements 
provide greater detail related to his theory of entitlement, 
but do not present a new position related to his claim.  The 
Veteran has continually related his back disorder to an in-
service fall/injury, and this position was previously 
considered in the August 1959 Board decision.  This being the 
case, the Board finds that the Veteran's statements and 
testimony are not new and material, within the meaning of the 
law.  

The evidence added to the record, since the now final 
November 1959 Board decision denying the Veteran's service 
connection claim for a back disorder, does not relate 
directly and substantially to the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
What was lacking in November 1959, and is still lacking, is 
evidence of a nexus between the Veteran's back disorder and 
his military service, or evidence that such disorder had its 
onset within a year of his separation from service.  
Consequently, the evidence added to the record since the 
November 1959 Board decision is not new and material, and the 
Veteran's claim is not reopened.  


ORDER

New and material evidence not having been received to reopen 
a service connection claim for a respiratory disorder, to 
include as due to asbestos exposure, the Veteran's appeal is 
denied.

New and material evidence not having been received to reopen 
a service connection claim for a back disorder, the Veteran's 
appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


